  Case 3:20-cv-00098-REP Document 26 Filed 02/20/20 Page 1 of 3 PageID# 374



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION


 STEVES AND SONS, INC.,                             )
                                                    )
                        Plaintiff,                  )
                                                    )
                                                             Civil Action No. 3:20-cv-00098-REP
           v.                                       )
                                                    )
 JELD-WEN, INC.,                                    )
                                                    )
                        Defendant.                  )
                                                    )


                                     NOTICE OF APPEARANCE

          Defendant JELD-WEN, Inc., hereby gives notice to the Court and Plaintiff Steves and

Sons, Inc., that Gregory J. DuBoff, a member of the bar of this Court and an attorney with the firm

of McGuireWoods, LLP, enters an appearance as counsel for Defendant in the above-captioned

action.



Dated: February 20, 2020

                                                     /s/ Gregory J. DuBoff______
                                                     Gregory J. DuBoff (VSB #82062)
                                                     McGuireWoods LLP
                                                     Gateway Plaza
                                                     800 East Canal Street
                                                     Richmond, VA 23219
                                                     (804) 775-1154 – Tel.
                                                     (804) 698-2150 – Fax
                                                     GDuBoff@mcguirewoods.com

                                                     Attorney for Defendant
  Case 3:20-cv-00098-REP Document 26 Filed 02/20/20 Page 2 of 3 PageID# 375



                                     CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of February 2020, the following counsel of record have

been served using the CM/ECF system, which will then send a notification of such filing (NEF) to

the registered participants as identified on the NEF to receive electronic service, including:


       Lewis F. Powell III
       John S. Martin
       Alexandra L. Klein
       Maya M. Eckstein
       Douglas M. Garron
       R. Dennis Fairbanks, Jr.
       Michael Shebelskie
       William H. Wright, Jr.
       Hunton Andrews Kurth LLP
       Riverfront Plaza, East Tower
       951 East Byrd Street
       Richmond, VA 23219
       (804) 788-8200 – Tel.
       (804) 788-8218 – Fax
       lpowell@huntonAK.com
       martinj@huntonAK.com
       aklein@huntonAK.com
       meckstein@huntonAK.com
       dgarrou@huntonAK.com
       dfairbanks@huntonAK.com
       mshebelskie@huntonAK.com
       cwright@huntonAK.com

       Ted Dane
       Glenn Pomerantz
       Gregory Sergi
       Munger, Tolles & Olson LLP
       350 South Grand Avenue, 50th Floor
       Los Angeles, CA 90071
       (213) 683-9288 – Tel.
       (213) 683-4088 – Fax
       ted.dane@mto.com
       glenn.pomerantz@mto.com
       gregory.sergi@mto.com

       Kyle Mach
       Emily C. Curran-Huberty

                                                 2
Case 3:20-cv-00098-REP Document 26 Filed 02/20/20 Page 3 of 3 PageID# 376



    Munger, Tolles & Olson LLP
    560 Mission Street, 27th Floor
    San Francisco, CA 94105
    (415) 512-4000 – Tel.
    (415) 512-4077 – Fax
    kyle.mach@mto.com
    emily.curran-huberty@mto.com

    Attorneys for Plaintiff

    Marvin G. Pipkin
    Kortney Kloppe-Orton
    Pipkin Law
    10001 Reunion Place, Suite 6400
    San Antonio, TX 78216
    (210) 731-6495 – Tel.
    (210) 293-2139 – Fax

    Of Counsel



                                          /s/ Gregory J. DuBoff______
                                          Gregory J. DuBoff (VSB #82062)
                                          McGuireWoods LLP
                                          Gateway Plaza
                                          800 East Canal Street
                                          Richmond, VA 23219
                                          (804) 775-1154 – Tel.
                                          (804) 698-2150 – Fax
                                          GDuBoff@mcguirewoods.com

                                          Attorney for Defendant




                                      3
